Citation Nr: 0522597	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder.  

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney-
at-Law


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  In a 
September 2001 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating.  In 
December 2002, the RO denied the increased rating and TDIU 
claims.  

In a February 2004 decision, the Board determined that the 
veteran was entitled to an increased rating of 50 percent for 
his PTSD, but denied his TDIU claim.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In an April 2005 Order, the Court granted the VA 
General Counsel's and Appellant's Joint Motion For Remand.  
The Board's decision as to the issues of entitlement to an 
increased evaluation for PTSD in excess of 50 percent and 
TDIU was vacated.  The Order called for the claim to be 
remanded so that an attempt could be made to obtain 
additional private medical records and so that a 
contemporaneous psychiatric examination could be conducted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran was most recently thoroughly 
examined for his PTSD by VA in May 2001.  Subsequently dated 
VA records dated through December 2002 reflect that he 
continues to be seen for his psychiatric complaints, and he 
has referenced being seen by a private physician, but these 
records are not included in the claim file.  

In light of the fact that the veteran contends that his PTSD 
is more disabling than currently rated and because he has not 
been thoroughly examined in several years, the Board finds a 
new examination is in order.  Additionally, an attempt should 
be made to obtain any records   See e.g. Massey v. Brown, 7 
Vet. App. 204 (1994); see also Allday v. Brown, 7 Vet. App. 
517, 526 (1995).  VA's duty to assist includes obtaining 
recent medical records and thorough and contemporaneous 
examinations in order to determine the nature and extent of 
the veteran's disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric condition on appeal since 
December 2002 or any records that are not 
currently included in the clams file.  
After receipt of the necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.

2.  The AMC should schedule the veteran 
for a VA psychiatric examination to 
determine the severity of his PTSD.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner pursuant to 
conduction of the examination and the 
examiner should note that the claims file 
was in fact made available for review in 
conjunction with the examination.  The VA 
examiner should also specifically 
address/discuss the following:

A.  The VA examiner should assign the 
veteran's PTSD a numerical code under the 
Global Assessment of Functioning (GAF) 
consistent with the criteria in the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  Also, an opinion addressing 
the relative degree of industrial 
impairment resulting from his PTSD is 
requested.  Specifically, the examiner 
should describe what types of employment 
activities would be limited due solely to 
the veteran's service-connected PTSD, 
bearing in mind his entire social- 
medical history, particularly, any degree 
of industrial impairment caused by one or 
more nonservice connected disorders.

B.  The VA examiner should also describe 
how the symptoms of the veteran's 
service-connected PTSD affect his social 
capacity, including his ability to 
establish and maintain effective work and 
social relationships.

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
increased evaluation for PTSD and 
entitlement to a TDIU.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



